Citation Nr: 0506905	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-32 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for sarcoidosis.  

2.  Entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1978.     

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied entitlement to an increased 
rating for sarcoidosis and entitlement to a total rating due 
to individual unemployability based upon service-connected 
disabilities. 

Service connection for sarcoidosis was granted in April 1980 
and a zero percent rating was assigned effective January 11, 
1980.  In May 2001, a 60 percent rating was assigned to the 
sarcoidosis effective December 11, 2000.  Sarcoidosis is the 
only service-connected disability. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran underwent a VA pulmonary examination in March 
2003.  However, this examination and pulmonary function test 
do not report the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)) or the 
maximum exercise capacity of oxygen consumption with 
cardiorespiratory limitation.  The VA examination report also 
does not report whether there is any cardiac involvement such 
as whether the veteran has cardiac involvement with 
congestive heart failure, right ventricular hypertrophy, cor 
pulmonale, or pulmonary hypertension.  The additional 
pulmonary function test results and the cardiopulmonary 
findings are necessary in order to rate the service-connected 
sarcoidosis under Diagnostic Codes 6600 or 6846.  See 
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6846 (2004).  

The United States Court of Appeals for Veterans Claims has 
held that in the case of a claim for total rating based on 
individual unemployability, the duty to assist requires that 
VA obtain an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2004).  
Such an opinion has not yet been obtained. 

Accordingly, this case is remanded for the following action: 

1.  The veteran should be afforded a new 
cardio-pulmonary examination that 
includes findings as to FEV-1/FVC, 
DLCO(SB), and the maximum exercise 
capacity of oxygen consumption with 
cardiorespiratory limitation.  The 
examiner should report whether there is 
any cardiac involvement such as cardiac 
involvement with congestive heart 
failure, right ventricular hypertrophy, 
cor pulmonale, or pulmonary hypertension 
due to the service-connected sarcoidosis.  
The examiner should report whether the 
veteran requires outpatient oxygen 
therapy, has episodes of acute 
respiratory failure, or has progressive 
pulmonary disease with fever, night 
sweats, and weight loss despite treatment 
due to the service-connected sarcoidosis.  

The examiner should render an opinion as 
to whether the veteran's service-
connected sarcoidosis, at least as likely 
as not (50 percent probability or more), 
prevents him from maintaining gainful 
employment consistent with his education 
and occupational experience.  The 
examiners should review the claims 
folder, and note such review in the 
examination reports or in an addendum to 
those reports.

2.  Then the AMC or RO should 
readjudicate the issues on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative.  The case should then 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


